Case: 20-40629     Document: 00516078644         Page: 1     Date Filed: 11/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 2, 2021
                                  No. 20-40629
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Lori Majors,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:19-CR-21-1


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Lori Majors pleaded guilty to conspiring to: kidnap and hold a person
   for ransom or reward, and launder the proceeds of an unlawful activity. See
   18 U.S.C. §§ 2, 1201(a)(1), (c), and 1956(a)(1), (h). She was sentenced to,
   inter alia, an above-Sentencing Guidelines term of 480-months’


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40629      Document: 00516078644            Page: 2    Date Filed: 11/02/2021




                                      No. 20-40629


   imprisonment.     Majors contends the district court erred by:           applying
   “vulnerable victim” and ransom enhancements (including attributing a
   ransom demand to her); failing to give adequate reasons for its sentencing
   decision; and imposing a sentence that is substantively unreasonable.
          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines range. Gall v. United States, 552 U.S. 38, 46, 51 (2007). If no
   such procedural error exists, a properly-preserved objection to an ultimate
   sentence is reviewed for substantive reasonableness under an abuse-of-
   discretion standard. Id. at 51; United States v. Delgado-Martinez, 564 F.3d
   750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in district
   court, its application of the Guidelines is reviewed de novo; its factual
   findings, only for clear error. E.g., United States v. Cisneros-Gutierrez, 517
   F.3d 751, 764 (5th Cir. 2008).
          For the issues raised on appeal, however, Majors did not preserve two
   of the claimed errors: the court attributed a ransom demand to her; and it
   failed to give adequate reasons for its sentencing decision. Therefore, review
   of those issues is only for plain error. E.g., United States v. Broussard, 669
   F.3d 537, 546 (5th Cir. 2012). Under that standard, Majors must show a
   forfeited plain error (clear or obvious error, rather than one subject to
   reasonable dispute) that affected her substantial rights. Puckett v. United
   States, 556 U.S. 129, 135 (2009). If she makes that showing, we have the
   discretion to correct the reversible plain error, but generally should do so only
   if it “seriously affect[s] the fairness, integrity or public reputation of judicial
   proceedings”. Id.
          For this claimed procedural error, Majors has not shown the court
   committed reversible plain error by enhancing her offense level under
   Guideline § 3A1.1(b)(1) because she “knew or should have known that a




                                           2
Case: 20-40629      Document: 00516078644           Page: 3    Date Filed: 11/02/2021




                                     No. 20-40629


   victim of the offense was a vulnerable victim” or under               Guideline
   § 2A4.1(b)(1), which applies in kidnapping proceedings when a ransom
   demand was made. But, even assuming Majors preserved this claim for
   appeal (including ransom should not have been attributed to her) and could
   establish error, any error was harmless.         The Guideline § 3A1.1(b)(1)
   enhancement had no bearing on the calculation of her Guidelines range. See
   United States v. Sidhu, 130 F.3d 644, 652 (5th Cir. 1997) (explaining granting
   relief for enhancement would not change the controlling Guidelines range).
   Additionally, the district court’s stated reasons show it would have imposed
   the same sentence even if the enhancements were applied in error, and it
   would have done so for the same reasons. See United States v. Redmond, 965
   F.3d 416, 421–22 (5th Cir. 2020), cert. denied, 141 S. Ct. 1411 (2021) (holding
   Guidelines-calculation error harmless because court would have imposed
   same sentence for same reasons).
          Majors’ assertion that her sentence is procedurally unreasonable
   because the court failed to give adequate reasons for the upward variance or
   for its extent (which, as noted, she did not preserve in district court) does not
   establish reversible plain error. See United States v. Coto-Mendoza, 986 F.3d
   583, 585–86 (5th Cir. 2021), petition for cert. filed (U.S. June 24, 2021) (No.
   20-8439). The court provided a sufficient explanation for rejecting Majors’
   request for a shorter sentence and demonstrated it had a reasoned basis for
   its sentencing decision. See Rita v. United States, 551 U.S. 338, 356–57 (2007)
   (noting the district court’s explanation must sufficiently show it “has
   considered the parties’ arguments and has a reasoned basis for exercising [its]
   own legal decisionmaking authority”). In any event, Majors has not asserted,
   much less shown, that any lack of stated reasons affected her substantial
   rights. See Puckett, 556 U.S. at 135 (explaining appellant, for one prong of
   plain-error review, must show the clear-or-obvious error affected substantial
   rights).




                                           3
Case: 20-40629      Document: 00516078644          Page: 4   Date Filed: 11/02/2021




                                    No. 20-40629


          Finally, Majors has not shown her sentence is substantively
   unreasonable because it is greater than necessary to achieve the sentencing
   goals of 18 U.S.C. § 3553(a). She contends her sentence: is disparate to those
   of her codefendants; is based on clearly erroneous facts; and constitutes a
   clear error of judgment in balancing the § 3553(a) sentencing factors. These
   assertions fail. See United States v. Gerezano-Rosales, 692 F.3d 393, 400–01
   (5th Cir. 2012) (explaining a non-Guidelines range sentence is unreasonable
   if it “does not account for a factor that should have received significant
   weight”, “gives significant weight to an irrelevant or improper factor”, or
   “represents a clear error of judgment in balancing the sentencing factors”
   (citation omitted)). Under the totality of the circumstances, including the
   significant deference given to the district court’s consideration of the
   § 3553(a) sentencing factors and the court’s reasons for its sentencing
   decision, Majors has not shown an abuse of discretion. See Gall, 552 U.S. at
   51 (explaining appellate court “must give due deference to the district
   court’s decision that the § 3553 factors, on a whole, justify the extent of the
   variance”).
          AFFIRMED.




                                         4